By the Court.
1. The omission to affix the stamp required by the statute of the United States was not by design or with intent to defraud, and the omission having been supplied in the manner provided by the act of congress, the submission was rendered valid in like manner as if it had been duly stamped when made. U. S. St. 1866, c. 184, § 9. Tobey v. Chipman, 13 Allen, 123.
2. The matter of damages was by the terms of the submission entirely within the discretion of the arbitrators.

Exceptions overruled.